Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-20-2007

Newman v. Gen Mtr Corp
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2473




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Newman v. Gen Mtr Corp" (2007). 2007 Decisions. Paper 907.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/907


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                  _______________

                                    No. 06-2473
                                  _______________

                   STEVEN G. NEWMAN, EXECUTOR UNDER
                  THE WILL OF MICHAEL GREEN, DECEASED

                                          v.

                       GENERAL MOTORS CORPORATION,

                                                          Appellant

                                  _______________

                   On Appeal From the United States District Court
                             for the District of New Jersey
                                   (No. 02-cv-00135)
                   District Judge: Honorable Katharine S. Hayden

                      Submitted Under Third Circuit LAR 34.1(a)
                                   May 21, 2007

 Before: BARRY, CHAGARES, Circuit Judges and TASHIMA, Senior Circuit Judge.*

                                (Filed: June 20, 2007)
                                __________________

                             OPINION OF THE COURT
                               __________________



      *
        The Honorable A. Wallace Tashima, Senior Circuit Judge of the United States
Court of Appeals for the Ninth Circuit, sitting by designation.
CHAGARES, Circuit Judge.

       This is an appeal of an order of the District Court affirming the decision of United

States Magistrate Judge Patty Shwartz to compel the disclosure of materials that

Appellant General Motors Corporation (“GM”) contends are protected by the attorney-

client privilege and the work product doctrine. The District Court had jurisdiction

pursuant to 28 U.S.C. § 1332(a). We have jurisdiction based on the collateral order

doctrine embodied in 28 U.S.C. § 1291. See In re Cendant Corp. Sec. Litig., 343 F.3d

658, 661 & n.5 (3d Cir. 2003) (citing Montgomery County v. Microvote Corp., 175 F.3d

296, 300 (3d Cir. 1999) (following the “bright-line rule permitting appeals from discovery

orders requiring the disclosure of content putatively privileged by the attorney-client and

work-product privileges”)). After careful consideration of the arguments set forth by the

parties, we will affirm for substantially the same reasons expressed in Judge Shwartz’s

thorough opinion.

                                             I.

       We assume the parties’ familiarity with the facts and legal proceedings below, and

therefore need not engage in a lengthy recitation.

       Michael Green, who has subsequently died, was injured in a car accident which

rendered him quadriplegic. At the time of the accident, Green was driving a 1986

Chevrolet IROC Camaro with a T-top roof. Green brought a lawsuit in state court

claiming, inter alia, product design defect. Green ultimately prevailed at trial and was



                                             2
awarded approximately $17 million. GM appealed the jury verdict. 1

       During the appeal, Green’s attorney learned about documents produced in a similar

case in Tennessee which, according to counsel, demonstrated GM’s knowledge,

consideration and rejection of the alternative design Green’s expert proffered at trial.

Thereafter, Green’s estate, by and through Newman, brought the present lawsuit claiming

fraudulent concealment of evidence, negligent concealment of evidence, and a violation

of the New Jersey Racketeer Influenced and Corrupt Organizations Act (“RICO”).

According to Newman, the Tennessee documents were directly responsive to discovery

requests in the underlying case and supported Green’s claim that GM recognized the

dangers of the roof design of the Chevrolet IROC Camaro. Because of GM’s failure or

refusal timely to disclose those documents in Green’s case, Green was denied a claim for

punitive damages.

       Discovery proceeded and Newman sought information and documents related to

the communications between GM and its counsel in the Green case. GM, in turn, asserted

attorney-client privilege and the work product doctrine. Newman argued that the crime-

fraud exception applied.

       In an exhaustive ninety-nine page opinion, encompassing findings of fact elicited

       1
         The state appellate court upheld the verdict against GM but remanded for
remittitur to reflect the present value of the awards of post-judgment medical expenses
and earnings. Green v. General Motors Corp., 310 N.J. Super. 507, 547 (App. Div.
1998). Final judgment was entered against GM in the amount of approximately $14
million.


                                              3
during an eight-day hearing, Judge Shwartz agreed with Newman that the crime-fraud

exception applied to pierce both the attorney-client privilege and the work product

doctrine. Upon review of all of the issues raised by GM, we find no error in the findings

of fact or legal conclusions drawn by Judge Shwartz and see no need to expand upon her

fine opinion. Accordingly, we will affirm.




                                             4